 



Exhibit 10.30
(M&T INVESTMENT GROUP LOGO) [w22832w2283224.gif]
INSTITUTIONAL CUSTODY SERVICES AGREEMENT
THIS AGREEMENT, effective July 25, 2006, is entered into by and between Allied
Capital (“Client”) and Manufacturers and Traders Trust Company (“Custodian” or
“M&T Bank”), to establish a custody service account or accounts (the “Account”)
for Client. Client and Custodian have agreed to the following:

1.   MEANING OF SOME WORDS       “Assets” means all cash, securities and other
property deposited with Custodian or collected or received by Custodian for the
Account. “Client” refers to the entity identified above and its legal successors
and assigns, and to the undersigned in his or her capacity as an authorized
representative acting on behalf of such entity. “Investment Manager” means any
investment manager(s) appointed by Client to direct the investment of the
Assets. “Proper Instructions” means either (a) a writing signed or initialed by
Client or by Client’s authorized representative or, (b) a copy of a confirmation
from a broker, (c) notice of an affirmed confirmation given electronically via
The Depository Trust Company (“DTC”) institutional delivery system, or
(d) instructions given orally or electronically by any individual Custodian
reasonably believes to be Client, Client’s authorized representative, or an
Investment Manager.   2.   RESPONSIBILITY       Custodian will act as agent for
Client and will hold and physically segregate the Assets for the Account of the
Client. Custodian will collect all income and other payments with respect to the
Assets and pay such amounts as instructed in Schedule I, Client Information and
Instructions, attached hereto and made a part hereof. Custodian will not be
responsible for the investment of the Assets or for providing investment advice.
      Except as provided in this Section 2, Custodian will settle any
transaction for the Account only after receiving Proper Instructions.
Notwithstanding the foregoing, Custodian is authorized to sell fractional shares
and deposit the proceeds in the Account. Custodian may exchange any Assets in
temporary form for property in final form unless Custodian receives Proper
Instructions to the contrary. When securities become due or are called for
redemption, Custodian will turn them in for proper payment. Custodian will
notify Client or, if an Investment Manager has been appointed, the Investment
Manager of any optional call for or right of redemption, offer of exchange,
right of subscription, reorganization or other optional proceeding (“Corporate
Action”) affecting any security in the Account as soon as reasonably practicable
after such information is published by The Wall Street Journal, DTC, or XCITEK.
Custodian will take such action with respect to such Corporate Action as
Custodian is directed by Proper Instruction unless (a) the Corporate Action is a
stock split or optional capital gain distribution, in which case Custodian will
take the distribution in kind and credit the principal of the Account, or
(b) the Corporate Action relates to stockholder rights or capital distributions
with respect to securities in the Account, in which case Custodian will take
such action as instructed in Schedule I. When adequate financial information is
not available in any of the foregoing publications, Custodian will not be
required to notify Client or the Investment Manager of any Corporate Action
affecting any security in the Account and Custodian’s responsibility will be
limited to the safekeeping of the Assets.       Custodian shall have no power or
authority to assign, hypothecate, pledge or otherwise dispose of any securities
and investments except pursuant to the directive of Client and only for the
Account of Client.       All oral instructions will be confirmed in writing by
Client, Client’s authorized representative, or an Investment Manager by the
close of business on the same day that such oral instructions are given to
Custodian. Client agrees that the fact that Custodian does not receive written
confirmation of an oral instruction or that Custodian receives a contrary
written instruction shall in no way affect the validity or enforceability of
transactions authorized by such oral instructions and already effected by
Custodian prior to receipt of contrary written instructions.       The Assets
may include shares of mutual funds. Client understands that Custodian makes
available one or more money market mutual funds for use as investment vehicles
for cash balances and will invest the Account’s cash balances in such of those
funds as Client designates in writing. Client understands that Custodian and its
affiliates may provide investment management, shareholder, administrative or
other services for mutual funds held in the Account (including mutual funds used
as investment vehicles for cash balances) and receive compensation for such
services from those funds in addition to the compensation Custodian receives
under Section 5 of this Agreement.       If so directed by Proper Instructions,
Custodian shall invest all or part of the Assets in certificates of deposit or
other

Page 1 of 4



--------------------------------------------------------------------------------



 



    deposit accounts of M&T Bank, and Custodian is hereby authorized to debit
such accounts for amounts which may become due under this Agreement.   3.  
OWNERSHIP OF PROPERTY       Custodian may execute and deliver on Client’s behalf
all necessary documents required by any law inserting Client’s name as
beneficial owner. Client represents and warrants that Client has full power and
authority to enter into this Agreement and to exercise control over the Assets.
  4.   STATEMENTS       Custodian will send Client at the address shown in
Custodian’s records for Client periodic statements listing all Assets and
showing all cash receipts and disbursements for the Account. These statements
will present current market prices obtained by Custodian from one or more third
party pricing services selected by Custodian in the usual course of its
business. When adequate pricing for any security or securities is not readily
available to Custodian from any of such third party pricing service providers,
Custodian will not be required to provide current market prices for those
securities. Custodian will not be liable for any loss, whether direct or
indirect, including consequential damages, which may occur from any inaccuracies
in market pricing information. Unless Client indicates otherwise on Schedule I,
Client agrees that such statements are in lieu of any further notification that
Custodian would otherwise be required to give Client under Regulation H of the
Board of Governors of the Federal Reserve System. Under Regulation H, Client
would be entitled to notification from Custodian, at no additional cost,
concerning each purchase and sale for the Account at or before the completion of
the transaction, or if a broker is used, within one business day after receipt
of the broker’s confirmation.       Custodian shall provide Client, at such
times as Client may reasonably require, with reports by independent public
accountants on the accounting system, internal accounting control and procedures
for safeguarding securities, including securities deposited and/or maintained in
a securities depository, relating to the service provided by Custodian under
this Agreement; such reports shall be of sufficient scope and in sufficient
detail, as may reasonably be requested by Client to provide reasonable assurance
that any material inadequacies would be disclosed by such examination, and, if
there are no such inadequacies, the reports shall so state.       Custodian
shall create and maintain all records relating to its activities and obligations
under this Agreement in such manner as will meet the obligations of Client under
the 1940 Act, with particular attention to Section 31 and the applicable rules
thereunder. All such records shall be the property of Client and shall at all
times during the regular business hours of Custodian be open for inspection by
duly authorized officers, employees or agents of Client and employees or agents
of the Securities and Exchange Commission. Custodian shall, at Client’s request,
supply Client with a tabulation of securities owned by Client and held by
Custodian and shall, when requested to do so by Client and for such compensation
as shall be agreed upon between Client and Custodian, include certificate
numbers in such tabulations.   5.   COMPENSATION AND REIMBURSEMENT      
Custodian’s compensation will be according to Custodian’s published fee schedule
in effect from time to time, and will be paid periodically. The current schedule
is attached to this Agreement. If the fee schedule changes, Custodian will
provide Client the new schedule and the new schedule will apply to this
Agreement on the later of the date specified on the new schedule or 30 days
after Custodian mails or otherwise delivers the new schedule to Client. Client
will pay Custodian for all expenses including taxes, liability, loans,
overdrafts or other charges incurred by Custodian in connection with the
Account. Custodian is authorized to charge all of its fees and expenses against
the Account. Custodian will be reimbursed for all reasonable expenses of
re-registration and delivery of securities on termination. If Custodian agrees
to invoice Client separately for Custodian’s fees and expenses, Custodian may
nevertheless deduct such fees and expenses from the Account if (a) Client does
not pay any such invoice within 45 days of the date Custodian sends it to
Client, or (b) the account against which payment is to be charged does not have
sufficient funds.   6.   FUNDS TRANSFERS       If Client wishes to transfer
funds from the Account via wire, automated clearing house (“ACH”), or similar
transfer, Client agrees to complete M&T Bank’s standard documentation with
respect to such transfers and that documentation will govern any such transfer.
Custodian will notify Client of the receipt of incoming fund transfers
(including wire transfers) and ACH transactions involving the Account in the
periodic statements that Custodian provides Client. Custodian is not required to
give Client a separate notice of each transaction.       Client understands
that, when Custodian gives Client credit with respect to an ACH credit entry,
that credit is provisional until Custodian receives final settlement for the
entry through a Federal Reserve Bank or otherwise as provided by Uniform
Commercial Code Article 4A. If Custodian does not receive final settlement,
Client understands that Custodian is entitled to a refund of the amount credited
to Client in connection with such entry, and that the party making payment to
Client via

Page 2 of 4



--------------------------------------------------------------------------------



 



    such entry shall not be deemed to have paid Client and will still owe Client
that amount.   7.   CUSTODY AND REGISTRATION       Custodian will be as careful
in the safekeeping of the Assets as it would be with its own property. All
Assets which are required to be registered shall be registered in Custodian’s
name or the name of Custodian’s nominee or nominees and Custodian is authorized
to execute in any name such documents as may be required to effect such
registration. Custodian may deposit any securities of the United States with a
Federal Reserve Bank and may deposit any eligible securities with the DTC to be
registered in the name of its nominee, in compliance with the conditions of
Rule 17f-4 under the Investment Company Act of 1940, as amended (the “1940
Act”). Custodian is obligated to exercise due care in accordance with reasonable
commercial standards in discharging its duties as a securities intermediary to
obtain and thereafter maintain Client’s assets. Custodian may make other
safekeeping arrangements as are from time to time allowed by law. Custodian may
use the services of correspondent banks for holding or transferring securities.
  8.   LIABILITY       Except for bad faith, Custodian will not be responsible
for any loss or damage to the Account. Custodian will be under no duty to take
any action except as Custodian and Client agree in writing. Custodian is also
under no duty to become involved in any legal proceeding unless Custodian is
indemnified to its satisfaction.   9.   DUE AUTHORIZATION       Client warrants
and represents to Custodian that: (i) it is duly organized and existing and in
good standing in the state in which it is organized; (ii) all action has been
taken by or on behalf of Client to authorize it to enter into this Agreement and
invest its assets as contemplated by this Agreement, with the elections that the
undersigned has made and the directions he or she has given; (iii) all
information provided in this Agreement and in Schedule I is true, complete and
not misleading and accurately reflects Client’s instructions to Custodian and
(iv) this Agreement and the investments authorized by it do not and will not
violate any provision of any governing instrument or document, or any law,
regulation, or judicial order, or any agreement applicable to or binding on
Client or its Assets.   10.   GENERAL PROVISIONS

  A.   Client will certify to Custodian the names of any persons authorized to
act for Client (“authorized representatives”). Custodian may continue to rely
(and will be fully protected in relying) on the authority of such authorized
representatives until it is advised in writing by Client to the contrary and
Custodian has had a reasonable time to act. Custodian may rely (and will be
fully protected in relying) on any certificate, notice or direction which
Custodian believes to have been signed by an authorized representative.     B.  
Custodian shall take all reasonable action, as Client may from time-to-time
request, to obtain from year-to-year favorable opinions from Client’s
independent accountants with respect to Custodian’s activities hereunder.     C.
  Custodian will be notified immediately in writing by Client or Client’s
authorized representative if (a) an Investment Manager is appointed, or (b) an
Investment Manager resigns or an investment management relationship is otherwise
terminated. Any such Investment Manager will supply Custodian in writing with
the names and specimen signatures of any individuals authorized to act on its
behalf. Custodian will be fully protected in (i) relying on any Proper
Instruction purportedly given by such individual on behalf of the Investment
Manager, (ii) assuming, until advised in writing by the Investment Manager to
the contrary that any designation of individuals to give instructions on behalf
of the Investment Manager remains in effect, and (iii) assuming, until advised
in writing by Client or Client’s authorized representative to the contrary, that
an appointment of an Investment Manager remains in effect.     D.   Custodian
also may raise cash to pay for Client’s purchases by redeeming shares in any one
or more of the money market funds in the Account. However, Custodian does not
have to pay for or settle any purchase transaction unless adequate cash is
already in the Account. If Custodian grants provisional credit to the Account on
a contractual settlement basis and determines that the item associated with the
credit will not be received in due course, Custodian reserves the right to
reverse the credit and charge the Account for the amount of the credit at any
time before actual receipt of the item. All credits are made subject to actual
collection. Custodian shall not be liable to Client or any other person for any
amount that is not actually collected in accordance with the terms of this
Agreement. Client understands that contractual settlement may result in
overdrafts and that Custodian discourages overdrafts. Custodian reserves the
right to charge the Account for the amount earned with respect to an overdraft
or Custodian’s cost and expense in connection with an overdraft. Custodian may
terminate or suspend any part of the provision of contractual settlement
hereunder for any reason immediately upon notice to Client, including if
overdrafts occur repeatedly, in the event of force majeure affecting settlement,
disorder in markets, or with respect to particular investments or other

Page 3 of 4



--------------------------------------------------------------------------------



 



      changed external business circumstances.     E.   This Agreement may not
be amended except by the express written agreement of both parties. Either
Custodian or Client can terminate the Agreement by 60 days’ prior written notice
to the other. Custodian will have no further responsibility for the Account once
Custodian delivers the Assets to Client or to a third party pursuant to Client’s
instructions. If Client gives Custodian no delivery instructions, Custodian may
deliver any of the Assets to any authorized representative of Client by
registered mail insured to the then current mailing address for Client as shown
in Custodian’s records.     F.   Any questions or disputes concerning this
Agreement will be decided according to New York law unless federal law provides
otherwise, and any ambiguity shall at all times be interpreted consistently with
the 1940 Act pursuant to Section 17f and rules promulgated thereunder.     G.  
Any notice Custodian sends concerning the Agreement or the Account will be sent
to the then current mailing address as shown in Custodian’s records for Client
and shall be deemed given when sent. If such mailing address changes, Client or
Client’s authorized representative will promptly notify Custodian in writing of
the new mailing address. Any notice to Custodian shall be sent to: Custody
Department, Institutional Custody Services, Manufacturers and Traders Trust
Company, at such address as is provided to Client by Custodian for that purpose
and shall be deemed given when received.     H.   If any provision of this
Agreement shall be held to be invalid or unenforceable, such invalidity or
unenforceability shall attach only to such provision, and the validity of the
remaining provisions shall not be affected thereby.

                      Agreement accepted by Client:   Agreement accepted by
Manufacturers and Traders Trust Company:
 
                   
Allied Capital Corporation
  By:   /s/ Lyn Somerville           Client Name        
 
                   
By:
  /s/ Kelly A. Anderson   Date   7/25/06   Name:   Lyn M. Somerville
 
                   
 
                   
Kelly A. Anderson
  Title:   Vice President           Name        
 
                   
EVP — Treasurer
  Date:   8/1/06           Title        

Page 4 of 4